NO. 4-05-0851           Filed 6/16/06

                         IN THE APPELLATE COURT

                                OF ILLINOIS

                             FOURTH DISTRICT

THE PEOPLE OF THE STATE OF ILLINOIS,    ) Appeal from
          Plaintiff-Appellee,           ) Circuit Court of
          v.                            ) Macon County
STACEY D. BATES,                        ) No. 03CF889
          Defendant-Appellant.          )
                                        ) Honorable
                                        ) Albert G. Webber,
                                        ) Judge Presiding.
_________________________________________________________________

           JUSTICE STEIGMANN delivered the opinion of the court:

           In November 2003, a jury convicted defendant, Stacey D.

Bates, of attempt (bribery) (720 ILCS 5/8-4(a), 33-1(a) (West

2002)).   In January 2004, the trial court sentenced defendant in
absentia to two years in prison and assessed court-appointed

counsel fees totaling $520.

           Defendant appeals, arguing only that the reimbursement

order must be vacated because the trial court failed to conduct a

hearing on his ability to pay.        We disagree and affirm.

                              I. BACKGROUND

           In August 2003, the State charged defendant with

attempt (bribery) and two counts of aggravated assault (720 ILCS

5/12-2(a)(1) (West 2002)), and defendant posted a $1,000 cash

bond.   The bond form defendant signed indicated that, as a

condition of the bond, he would appear in court as directed and

his bond might be forfeited for a violation of any of the bond

conditions.
          In November 2003, the trial court severed the attempt

(bribery) charge from the remaining charges.    Following a trial,

the jury convicted defendant.   The court initially set sentencing

for December 2003, but at defendant's request, the court contin-

ued sentencing to January 2004.

          At the January 2004 sentencing hearing, defense counsel

filed a motion to continue, which alleged as follows:    (1)

defendant called defense counsel at 10:34 p.m. the previous

evening and left a message stating that his car had broken down
near East St. Louis, Illinois, and (2) that morning, defense

counsel spoke with defendant's fiancée, who indicated that

defendant intended to take the bus back to Decatur.    The trial

court took defendant's motion under advisement and continued the

cause until 3:30 p.m. that day.    The docket sheet contains a

second entry for that same day, noting (1) the presence of both

counsel, (2) a stipulation to waive the presence of a court
reporter, (3) the court's granting of the State's motions for

issuance of a bench warrant and forfeiture of defendant's bond,

and (4) the rescheduling of the sentencing hearing for the next

day at 2 p.m.

          The next day, the cause was again called for sentenc-

ing, and defendant was again not present.    Defense counsel stated

that defendant advised him he would be in court at 2 p.m.      Noting

the time was almost 2:10 p.m., the trial court proceeded with the

sentencing hearing at the State's request and over defense

counsel's objection.   As earlier stated, the court sentenced


                                - 2 -
defendant to two years in prison and assessed court-appointed

counsel fees totaling $520.     Defendant was later arrested, and

this appeal followed.

  II. DEFENDANT'S CLAIM THAT THE TRIAL COURT FAILED TO INQUIRE
         INTO HIS ABILITY TO PAY APPOINTED-COUNSEL FEES

            Relying on section 113-3.1(a) of the Code of Criminal

Procedure of 1963 (Code) (725 ILCS 5/113-3.1(a) (West 2002)) and

People v. Love, 177 Ill. 2d 550, 687 N.E.2d 32 (1997), defendant

argues that the reimbursement order should be vacated because the

trial court failed to inquire into his ability to pay prior to

entering the order.     We disagree.

            Although defendant is correct that in Love, 177 Ill. 2d
at 556, 687 N.E.2d at 35, the Supreme Court of Illinois held that

section 113-3.1(a) of the Code requires that the trial court,

prior to ordering reimbursement, conduct a hearing to determine

the defendant's ability to pay for court-appointed counsel, it

must be remembered that the defendant in Love was present at his

sentencing, thereby permitting the court to make such an inquiry.

 However, defendant here was sentenced in absentia because he
failed to appear at his sentencing hearing as the trial court had

directed.    As this court has previously observed:

            "[D]efendants who wilfully choose to disre-

            gard court orders to appear at trial or sen-

            tencing hearings are entitled to no succor or

            sympathy from the trial courts or this court.

             ***   The law provides the means for a defen-

            dant to be heard in order to fully protect

                                 - 3 -
            his rights at the sentencing hearing, and his

            wilful failure to appear ought properly be

            viewed as a self-inflicted wound."    People v.

            Burcham, 208 Ill. App. 3d 939, 943, 566
N.E.2d 832, 835 (1991).

            Among the "self-inflicted wounds" that a defendant

suffers by failing to appear at his sentencing hearing is the

forfeiture of section 113-3.1's procedural right to have the

trial court inquire into his ability to pay a court-appointed

counsel fee before so ordering.    By absenting himself from the

sentencing hearing (at the conclusion of which such reimbursement

orders are usually entered), a defendant renders any such inquiry

nugatory.

            In reaching this conclusion, we view this court's

recent decision in People v. Kelly, 361 Ill. App. 3d 515, 838
N.E.2d 236 (2005), as supportive.       However, the application of

this decision is broader than Kelly because that decision focused

on section 115-4.1(a) of the Code (725 ILCS 5/115-4.1(a) (West

2002)), which addresses the use of posted bond monies to pay

counsel.    Here, we hold that whenever a defendant fails to appear

for sentencing, the trial court may enter a reimbursement order,

pursuant to section 113-3.1 of the Code (725 ILCS 5/113-3.1 (West

2002)), without inquiring into the defendant's ability to pay, no

matter how the court directs that order to be paid.

                           III. CONCLUSION

            For the reasons stated, we affirm the trial court's


                                - 4 -
judgment.

            Affirmed.

            APPLETON and MYERSCOUGH, JJ., concur.




                                - 5 -